ORNEY        <;ENEKAI,

                            TEXAS




Honorable Robert S. Calvert
Comptroller of Public Accounts
Austin, Texas
                 Opinion No. WW-383
                 Re:   Transfer of surplus property between agen-
                       cies of the State pursuant to the provi-
                       sions of Article 666, Revised Civil Statutes
                       of Texas, 1925, as amended by Senate Bill
                       190, Acts of 55th Legislature, Regular Ses-
                       sion, 1957, chapter 414, page 1247.
Dear Mr. Calvert:
          You have requested our opinion on the following ques-
tion:
          "1. You are respectfully requested to advise
     this office if State Agencies covered by the above
     Section No. 4. (a) [of Article 666, Revised Civil
     Statutes of Texas, 1925 as amended by Senate Bill
     190, Acts of 55th Legislature, Regular Session,
     1957, chapter 414, page 12471 may transfer surplus
     properties to each other without re-imbursement be-
     ing made to the transferor," (brackets ours),
          Subdivision (a) of Section 4 of Art:icle666, Revised
Civil Statutes of Texas, 1925, as amended by the Salvage and Sur-
plus Act of 1957, provides:
          "All state agencies which determine that they
     have surplus property shall inform the Board of the
     kind, number, location, condition, and original cost
     or value and date of acquisition of the property,
     The Board may inform other state agencies of the ex-
     istence, kind, number, location and condition of any
     surplus property. Any state agency when so informed
     may negotiate directly with the other agencies for
     an inter-agency transfer of the property but shall
     inform the Board of its interest in order that the
     property will not be sold or disposed of before a
     transfer may be made. If a transfer of surplus prop-
     erty is made the agencies taking part in the transfer
                                                        - . .




Honorable Robert S. Calvert, page 2     (W-W-383)


     shall mutually agree on the value of the transferred
     property and shall report the value to the Comptrol-
     ler. The Comptroller shall credit and debit their
     respective appropriations and adjust the state inven-
     tory records to show the transfer if inventoried
     property is transferred, Transfers of surplus prop-
     erty shall be reported to the Board but the consent
     of the Board shall not be required for any transfer.
     After surplus property is reported to the Board it
     shall not be sold by the reporting agency unless writ-
     ten authority to sell is given by the Board,"
          Under the 1957 amendment to Article 666, state agencies
governed by the provisions of Section 4 are authorized to trans-
fer property between such agencies, The Legislature has not di-
rected that any particular sum of money shall be credited or
debited to the respective appropriations. On the contrary, the
Legislature has required that the transferor be reimbursed only
in the amount that the transferor and the transferee have mutu-
ally agreed upon and no minimum value is placed on any property.
          Therefore, you are advised that where the agencies tak-
ing part in the transfer mutually agree that the property has no
value for the purpose of debit and credit of appropriations,
transfer of surplus property may be made without any reimburse-
ment being made to the transferor.
                              SmMflRY
          Pursuant to the provisions of subdivision (a)
     of Section 4 of Article 666 Revised Civil Statutes
     of Texas 1925 as amended gy Senate Bill 190, Acts
     of 55th fiegisliture Regular Session, 1957, Chapter
     414, page 1247, State agencies may transfer surplus
     properties to each other without reimbursement being
     made to the transferor, provided such agencies mu-
     tually agree that the transferred property has no
     value for the purpose of debit and credit of appro-
     priations.
                                  Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas




JR:wam:pf:wb                          Assistant
Honorable Robert S. Calvert, page 3   0~383 )



APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
Wayland ~C.;~
           ,RzLvers.,
                   2Jr.
C. K. Richards
REVIEWED FOR THE:ATTORWEY GENERAL
BY:    W. V. Geppert